FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


MANUEL OLIVAS-MOTTA,                         No. 10-72459
                            Petitioner,
                                             Agency No.
                  v.                        A021-179-705

ERIC H. HOLDER, JR., Attorney
General,                                       ORDER
                        Respondent.


        On Petition for Review of an Order of the
            Board of Immigration Appeals

                    Filed April 1, 2014

      Before: Proctor Hug, Jr., Andrew J. Kleinfeld,
        and William A. Fletcher, Circuit Judges.


                         ORDER

   Petitioner’s motion to recall the mandate and amend
opinion is hereby GRANTED.

   This court’s mandate, issued on July 11, 2013, is recalled.

    This court’s opinion, filed May 17, 2013 and cited at
Olivas-Motta v. Holder, 716 F.3d 1199 (9th Cir. 2013), is
amended as follows to correct a clerical error:
2              OLIVAS-MOTTA V. HOLDER

    The sentence “We therefore do not remand in order to
allow the BIA to apply its decision in In Re Leal.”, which
appears at 716 F.3d at 1209, is deleted from the majority
opinion.